



COURT OF APPEAL FOR ONTARIO

CITATION:

Martin v. 2064324 Ontario Inc., 2013 ONCA 171

DATE: 20130320

DOCKET: C54832

Cronk, Epstein and Pepall JJ.A.

BETWEEN

Paul Martin and Cecile Martin

Plaintiffs (Respondents in Appeal)

and

2064324 Ontario Inc. c.o.b. as Freeze Night Club,
2028260 Ontario Limited, c.o.b. as Freeze Night Club, John Doe, Robert Doe,
1078976 Ontario Inc. and
Certas Direct Insurance Company

Defendant (Appellant in Appeal)

Ryan M. Naimark, for the appellant

Sergio Grillone, for the respondents

Heard: September 4, 2012

On appeal from the order of Justice Douglas K. Gray of
the Superior Court of Justice, dated December 5, 2011, with reasons reported at
2011 ONSC 7145.

COSTS ENDORSEMENT

[1]

Further to this courts decision in this matter, released on January 17,
2013, the parties advise that they have reached agreement on the costs of the
motion before the motion judge.  As agreed by the parties, Certas is entitled
to its costs of the motion, fixed in the total amount of $7,500, inclusive of
disbursements and all applicable taxes, payable within 30 days from the date of
this costs endorsement.

E.A. Cronk J.A.

G.J. Epstein J.A.

S.E. Pepall J.A.


